DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 22, 24-27, and 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lander et al. (US Pub. 2013/0107370 A1) in view of Sinapi et al. (US Pub. 2016/0236974 A1) and Amin et al. (US Pub. 2011/0092353 A1).
Lander discloses a glass article with at least one anti-glare surface and display system that incorporates the glass article with controlled sparkle properties (abstract and [0003]) with a surface roughness, Ra, of 50 to 500 nm (0.05 to 0.5 microns) ([0074]) which overlaps the claimed range. The article is a cover glass for a display device which is considered to disclose an electronic device where the glass can be touched by a user (claim 16). Given the article in Lander has a surface roughness which will produce some amount of haze, the article is considered to be translucent ([0080]).
Lander does not specifically disclose the spacing or density of the features as claimed.
Sinapi discloses a glass sheet with at least one etched surface with an RSm of 5 to 30 microns where RSm is considered equivalent to average feature spacing where the glass sheet is particularly suitable for display applications as cover glass which is considered to disclose an electronic device where the glass can be touched by a user (abstract, where touch of the glass sheet is specifically referenced in abstract and [0001]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the surface features in Lander to be designed to have an RSm value as taught in Sinapi to provide a desired antiglare and soft touch effect (Sinapi, abstract and see Lander, abstract where the surface of the article should have an antiglare effect).
Lander in view of Sinapi does not specifically disclose the density of features. However, it would have been obvious to one of ordinary skill in the art based on the teachings in Lander in view of Sinapi that the spacing between features is between about 6.3 to 10.5 microns given this spacing is within the range taught in Sinapi (Sinapi, [0029]) which would result in a density as claimed ((1000/6.3)2 is about 25,000 features/mm2 and (1000/10.5)2 is about 9,000 features/mm2) which overlaps the claimed ranges.
Lander discloses that the surface of the article can be a glass, composite, ceramic or combination ([0063]) which suggests a glass-ceramic but the material is not specifically disclosed as being glass-ceramic. Lander further does not disclose the article being opaque, lithium aluminosilicate, magnesium aluminosilicate, zinc oxide aluminosilicate, a glass-ceramic with a spodumene phase, or the volume crystallinity of the glass-ceramic.
Amin discloses a glass ceramic article suitable for use as an electronic device housing or enclosure which comprise a glass-ceramic material (abstract). The glass-ceramic can be transparent to opaque ([0013]) and may be contain aluminosilicate crystal including lithium aluminosilicate, magnesium aluminosilicate, and zinc oxide aluminosilicate where the crystal phases for the glass-ceramic includes spodumene ([0028], [0032], and Table 1). The amount of crystallinity is controlled by the method of heat treating the glass article ([0048]-[0051]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the etched glass, ceramic, or combination surface in Lander in view of Sinapi to be the glass-ceramic, including one of the materials taught in Amin, lithium aluminosilicate, magnesium aluminosilicate, and zinc aluminosilicate where the crystal phases for the glass-ceramic includes spodumene as taught in Amin as a conventionally known suitable material for a cover for electronic devices (Amin, abstract and Lander, claim 16) and as a material which exhibits fracture toughness and hardness higher than exhibited by glass as well as low thermal conductivity is particularly suitable for use as durable housings or enclosures for electronic devices (Amin, [0002]). It would further have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the article in Lander in view of Sinapi and Amin to have a desired level of transparency including being opaque as taught in Amin to have an article that has desired fracture toughness that is suitable for an electronic enclosure (Amin, [0006]-[0008] and [0013]) where the surface structure in Lander in view of Sinapi would still be desired in order to have antiglare and soft touch properties (Lander, abstract and Sinapi, abstract). Last, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the degree of crystallization for the glass-ceramic article in Lander in view of Sinapi and Amin is designed based on the heat treatment employed in forming the article (Amin, [0048]-[0051]) to achieve the desired level of various properties including fracture toughness, strength, hardness, thermal conductivity, transparency, formability, machinability, design flexibility and manufacturing costs (Amin, [0011] and [0047]).  
Specifically regarding claims 37-38, Lander discloses the average peak-to-valley profile being 0.1 to 10 microns which is considered to be equivalent to a height of the surface structure so is considered disclose an average depth of 80 nm or more or 100 nm or more

In the alternative, claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lander in view of Sinapi and Amin as applied to claim 15 above, and further in view of Beall (US Pub. 2007/0281850 A1).
Lander in view of Sinapi and Amin discloses the article of claim 1 as discussed above. 
To the extent, Lander in view of Sinapi and Amin is not considered to disclose the crystallinity of the article, Beall discloses toughened glass-ceramic with high crystallinity (abstract) of at least about 85% by volume or more than 90% by volume ([0013]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the glass-ceramic in Lander in view of Sinapi and Amin to have crystallinity of more than 90% by volume as taught in Beall to have a glass-ceramic with high fracture toughness and low CTE as well as high hardness, high Young’s modulus, good thermal stability, high strength, low density, good dielectric properties and reduced risk of fracture (Beall, [0007] and [0010]).

Claims 15-18, 22, 24-32, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lander et al. (US Pub. 2013/0107370 A1) in view of Sinapi et al. (US Pub. 2016/0236974 A1) and Dejneka et al. (US Pub. 2014/0087194 A1).
Lander discloses a glass article with at least one anti-glare surface and display system that incorporates the glass article with controlled sparkle properties (abstract and [0003]) with a surface roughness, Ra, of 50 to 500 nm (0.05 to 0.5 microns) ([0074]) which overlaps the claimed range. The article is a cover glass for a display device which is considered to disclose an electronic device where the glass can be touched by a user (claim 16). Given the article in Lander has a surface roughness which will produce some amount of haze, the article is considered to be translucent ([0080]).
Lander does not specifically disclose the spacing or density of the features as claimed.
Sinapi discloses a glass sheet with at least one etched surface with an RSm of 5 to 30 microns where RSm is considered equivalent to average feature spacing where the glass sheet is particularly suitable for display applications as cover glass which is considered to disclose an electronic device where the glass can be touched by a user (abstract, where touch of the glass sheet is specifically referenced in abstract and [0001]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the surface features in Lander to be designed to have an RSm value as taught in Sinapi to provide a desired antiglare and soft touch effect (Sinapi, abstract and see Lander, abstract where the surface of the article should have an antiglare effect).
Lander in view of Sinapi does not specifically disclose the density of features. However, it would have been obvious to one of ordinary skill in the art based on the teachings in Lander in view of Sinapi that the spacing between features is between about 6.3 to 10.5 microns given this spacing is within the range taught in Sinapi (Sinapi, [0029]) which would result in a density as claimed ((1000/6.3)2 is about 25,000 features/mm2 and (1000/10.5)2 is about 9,000 features/mm2) which overlaps the claimed ranges.
Lander discloses that the surface of the article can be a glass, composite, ceramic or combination ([0063]) which suggests a glass-ceramic but the material is not specifically disclosed as being glass-ceramic. Lander further does not disclose the article being opaque, white, black, lithium aluminosilicate, magnesium aluminosilicate, zinc oxide aluminosilicate, or the volume crystallinity of the glass-ceramic.
Dejneka discloses a formable and/or color tunable, crystallizable glass-ceramic (abstract) comprising lithium, magnesium, and zinc oxide aluminasilicate ([0067]-[0073], [0085]-[0087]) where the amount of crystalline phases is less than 20 wt or vol% ([0066], [0088], and [0100]) which is considered to overlap less than 30 vol%. The glass-ceramic may be black or white and translucent or opaque as an aesthetic color choice ([0092] and [0094]-[0098]) and is usable in electronic applications ([0037]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the etched glass, ceramic, or combination surface in Lander in view of Sinapi to be the glass-ceramic, including one of the materials taught in Dejneka, lithium aluminosilicate, magnesium aluminosilicate, and zinc aluminosilicate with the amount of crystalline phases is less than 20 wt or vol%  as taught in Dejneka as a conventionally known suitable material for electronic devices (Dejneka, [0006] and [0037] and Lander, claim 16) and to improve the choices for housings or enclosures for electronic devices that are formable and color-tunable as while as being strong and scratch resistant (Dejneka, [0006]). It would further have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the article in Lander in view of Sinapi and Dejneka to have a desired level of transparency including being opaque and a desired color of white or black as taught in Dejneka to have an article that is suitable for an electronic enclosure and have a desired aesthetic (Dejneka, [0006], [00037], and [0094]-[0098]) where the surface structure in Lander in view of Sinapi would still be desired in order to have antiglare and soft touch properties (Lander, abstract and Sinapi, abstract).
Specifically regarding claims 37-38, Lander discloses the average peak-to-valley profile being 0.1 to 10 microns which is considered to be equivalent to a height of the surface structure so is considered disclose an average depth of 80 nm or more or 100 nm or more

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. 
Applicant argues the 35 USC 103 rejection in view of Lander, Sinapi and Amin or Dejneka fails to disclose the claimed invention. Applicant argues none of the cited references discloses the claimed density of features or contains all of the claimed features. Applicant further argues there is no motivation to combine Lander and Sinapi and Lander and Sinapi are not analogous prior art. Applicant argues there is no motivation to combine Lander and Sinapi because the teachings in the two references conflict where Lander teaches features with a maximum dimension of less than 400 nm and separation of 10 to 200 nm and Sinapi teaches an RSm of 5 to 30 microns so that there is no overlapping of ranges and the range in Sinapi is at least 25 times greater than the range in Lander. Applicant argues this change in feature size would change the principal of operation of Lander because the feature size would go from being below the optical wavelength of visible light to above and would refract light. 
Applicant further argues Lander and Sinapi are non-analogous art because the claimed article is to a translucent or opaque article and the articles in Lander or Sinapi are not translucent or opaque as claimed where a translucent article is an article that allows light to pass but not detailed shapes as set forth in the Cambridge English Dictionary. Applicant argues given the articles in Lander and Sinapi require light and defined shapes to pass, the art is not analogous to the claimed invention. Applicant argues this is more so true for the opaque article of claim 26. Applicant further argues Sinapi and Lander are not directed to the problem solved by the instant invention because Sinapi is to controlling sparkle properties and Lander to controlling anti-glare properties while the claimed invention has a surface roughness to increase tactile feel.
Regarding claim 26, Applicant argues given the article of claim 26 is opaque, the glass article in Sinapi would be rendered unsatisfactory for its intended purpose since an opaque article cannot be used in a display screen so cannot be modified to be opaque. 
Last, Applicant argues Beall fails to remedy the deficiencies cited above.
Examiner respectfully disagrees. First, regarding the density of features. Examiner agrees none of the cited references specifically discloses the density of features as claimed. However, as discussed above, if the spacing of the features, the density of feature measurement may be extrapolated from the spacing property. As discussed above, Sinapi is considered to teach the spacing of the features so is also considered to teach the density of features property. Applicant has not addressed the relationship between the spacing and density and the relationship is still considered valid. Thus, the combination is considered to disclose the claimed features. 
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the combination of Lander and Sinapi, Lander is considered to disclose smaller features in the size range of 400 nm or less. However, Lander discloses both nano-sized and micro-sized features ([0131]). Therefore, the nano-sized features are just one size of features included on the surface. The surface also has micro-sized features with an average diameter of 1 to 50 microns ([0077]), these features will have a greater size and spacing so that the spacing between features would be expected to be very similar in Lander and Sinapi where Sinapi merely teaches a more specific range and the use of the spacing in Sinapi would not be expected to change the principal of operation of the article in Lander. 
In response to applicant's argument that Lander and Sinapi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art references are considered to be in the field of Applicant’s endeavor. The field of endeavor is not considered to be a translucent or opaque article but instead to articles with a surface structure (instant Specification, {0002]). The article may be transparent, translucent, or opaque (instant Specification, [0014]). Lander discloses a glass or combination of glass and ceramic article that is etched to form a surface structure (Lander, abstract, [0044], [0063], [0067]-[0070]). Sinapi also discloses a method for selectively etching a glass sheet to form a surface structure (Sinapi, abstract, [0001]-[0002], and [0028]). Thus, both Lander and Sinapi are considered in Applicant’s field of endeavor. 
Further, both references are considered reasonably pertinent to the particular problem with which the applicant was concerned. The instant Specification is concerned with controlling surface features on glass-ceramic articles to create texture through etching. Both Sinapi and Lander teach etching glass and/or glass-ceramic to form texture on the surface (Lander, abstract, [0044], [0063], [0067]-[0070] and Sinapi, abstract, [0001]-[0002], and [0028]). Thus, both Lander and Sinapi are considered reasonably pertinent to the particular problem with which the applicant was concerned, etching a glass surface to achieve a desired texture. 
 Regarding the argument that the articles in Lander or Sinapi are not translucent. Examiner disagrees that the broadest reasonable interpretation for the term translucent is the definition set forth by Applicant. Merriam-Webster defines translucent as permitting the passage of light: clear, transparent and Macmillam defines translucent as clear enough for light to pass through but not completely clear (see https://www.merriam-webster.com/dictionary/translucent and https://www.macmillandictionary.com/us/dictionary/american/translucent). Therefore, the broadest reasonable interpretation for the term would be an article that allows passage of light but is not completely clear (not transmitting 100% of light) as set forth in the previous Office action. Further, if Applicant’s definition were to be used, the term could not be considered definite as it would be a relative term since there is no quantitative property which defines when an object is considered to have a “not detailed shape.” In other words it would not be clear when an object goes from being considered defined to undefined. However, this is not considered an issue based on the broadest reasonable interpretation for the term. As discussed above, both Sinapi and Lander are considered to disclose a translucent article given some amount of haze will be present with the introduction of a surface structure. 
Regarding the argument that Lander cannot be modified to be opaque as set forth in instant claim 26, Lander discloses a method for producing an anti-glare surface (abstract) where anti-glare refers to changing the light reflected on a surface from specular reflection to diffuse reflection ([0022]) which is not effected by the article’s transparency. The article may be incorporated into a display system ([0037], [0078] and [0093]) but it is not a requirement where the glass is used in handheld and touch-sensitive devices because of its resistance to mechanical damage ([0042]). The anti-glare surface in Lander may achieve low sparkle, high haze, and low DOI ([0053]) so that a certain level of transparency does not seem to be required in all applications of the article. Thus, although there are embodiments in Lander which would desire a certain level of transparency of the article, transparency is not a requirement for the article in Lander but rather having a surface which has antiglare properties. Having the surface structure taught in Lander on an opaque article would still be expected to result in the desired antiglare properties. Therefore, modifying the article in Lander in view of Sinapi to be opaque as taught in Dejneka would not be considered to render the article unsuitable for its intended purpose because the article would still have the desired antiglare surface and the combination is considered proper.  
Regarding the argument that Beall fails to cure the deficiencies cited above, for the reasons discussed above, Lander in view of Sinapi and Amin is not considered deficient. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783